The appeal presents questions purely of fact, which the trial court resolved against appellant. The controlling issue was one of whether or not a certain sum of $250 paid to appellee by one Schott was for the benefit of appellant, with appellee's knowledge. Appellant and appellee testified freely upon the point, their testimony being in direct conflict. The issue thus raised was therefore for the trial court, whose determination thereof against appellant is binding upon this court. This matter is presented in appellant's first and only proposition of law, which must be overruled. This settles the appeal.
The judgment is affirmed.